





AIRCRAFT TIME SHARING AGREEMENT


BETWEEN


NIKE, INC.
AN OREGON CORPORATION


AND


JOHN J. DONAHOE II


DATED


OCTOBER 17, 2019


EFFECTIVE


JANUARY 13, 2020




INSTRUCTIONS TO COMPLY WITH TRUTH‑IN‑LEASING REQUIREMENTS
Mail a copy of the lease to the following address via certified mail, return
receipt requested, immediately upon execution of the lease (14 C.F.R. 91.23
requires that the copy be sent within twenty‑four hours after it is signed):
Federal Aviation Administration
Aircraft Registration Branch
ATTN: Technical Section
P.O. Box 25724
Oklahoma City, Oklahoma 73125
Telephone the nearest Flight Standards District Office at least forty‑eight
hours prior to the first flight under this lease.
Carry a copy of the lease in the aircraft at all times.
For questions regarding this lease, please contact Alan M. Burnett, CenterPoint
Aviation Law PLLC at (206) 805-5700.




--------------------------------------------------------------------------------






AIRCRAFT TIME SHARING AGREEMENT




THIS AIRCRAFT TIME SHARING AGREEMENT (this “Agreement”) is dated as of October
17, 2019 and is effective as of January 13, 2020 (the “Effective Date”), by and
between NIKE, INC., an Oregon corporation (“Time Share Lessor”), and JOHN J.
DONAHOE II (“Time Share Lessee”).
RECITALS


WHEREAS, Time Share Lessor owns and operates that certain 2013 Gulfstream
Aerospace GV-SP (G550) aircraft bearing manufacturer’s serial number 5421 and
U.S. registration number N3546, and all other appliances, avionics, parts,
additions, accessories, instruments, components and other items of equipment now
installed thereon, and all flight manuals, log books and records required by the
Federal Aviation Administration (the “FAA”), relating to said aircraft, engines
and components (collectively, the “Aircraft”);
WHEREAS, Time Share Lessee desires to use Time Share Lessor’s Aircraft and has
requested that Time Share Lessor make the Aircraft available to it from time to
time; and
WHEREAS, Time Share Lessor is willing to make the Aircraft available to Time
Share Lessee on a time share basis but only in accordance with and subject to
the terms and conditions of (a) this Agreement and (b) the Federal Aviation
Regulations (“FAR”) including, without limitation, Subpart F, entitled “Large
and Turbine-Powered Multi-Engine Airplanes” and specifically Sections
91.501(b)(6), (c)(1) and (d) relating to time sharing agreements.
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the sufficiency of
which is hereby acknowledged, the parties hereto agree as follows:
AGREEMENT


1.LEASE OF AIRCRAFT. Time Share Lessor hereby agrees to lease the Aircraft to
Time Share Lessee and Time Share Lessee hereby agrees to lease the Aircraft from
Time Share Lessor from time to time on a non-exclusive basis subject to (a) FAR
Sections 91.501(b)(6), (c)(1) and (d) relating to “time sharing agreements” (the
“Applicable FAR”) and (b) the terms and conditions set forth herein. Each flight
made under this Agreement shall be referred to herein as a (“Time Sharing
Flight”).
2.    TERM OF AGREEMENT. The term of this Agreement (the “Term”) shall commence
on the Effective Date and shall continue in full force and effect for sixty (60)
months from the Effective Date, unless terminated earlier pursuant to Section 14
hereof.
3.    LEASE PAYMENTS.


Aircraft Time Sharing Agreement (2 of 2)    1.    N3546
    

--------------------------------------------------------------------------------





(a)    Time Share Lessee shall pay to Time Share Lessor an amount to be agreed
upon by Time Share Lessee and Time Share Lessor not to exceed all time sharing
costs (as set forth on EXHIBIT A hereto, and hereinafter referred to as “Time
Sharing Costs”) for each Time Sharing Flight. Notwithstanding any such
requirement, Time Share Lessee shall not be required to pay any amounts that are
not allowed to be paid by Time Share Lessee to Time Share Lessor under the
Applicable FAR. Should for any reason whatsoever Time Share Lessor receive from
Time Share Lessee any amounts under this Agreement not otherwise allowed under
the Applicable FAR, Time Share Lessor shall immediately refund to Time Share
Lessee such disallowed amounts.
(b)    Time Share Lessee hereby agrees to pay such Time Sharing Costs to Time
Share Lessor within thirty (30) days after receipt of Time Share Lessor’s
written invoice therefor, which will include supporting documentation relating
to the Time Sharing Costs.
4.    TAXES.
(a)    Time Share Lessee shall be liable for and shall pay on or before their
due dates, any sales, use or excise taxes imposed or otherwise assessed for each
Time Sharing Flight. Notwithstanding the above, nothing contained herein shall
be construed to require Time Share Lessee to pay or reimburse Time Share Lessor
for any franchise, sales, use, personal property, business property or any other
taxes, governmental charges or assessments imposed on the Aircraft or on Time
Share Lessor based on its ownership or possession of the Aircraft or any tax
computed on the basis of Time Share Lessor’s income, generally, and/or ownership
or possession of its assets, including the Aircraft.
(b)    If any taxing authority requires that a tax required to be paid by Time
Share Lessee hereunder be collected and/or paid to the taxing authority directly
by Time Share Lessor, including the federal excise tax imposed under Internal
Revenue Code §4261 (the “Commercial Transportation Tax”), Time Share Lessee
shall, within thirty (30) days of its receipt of a written invoice from Time
Share Lessor, pay to Time Share Lessor the amount of such tax, unless such tax
is being contested pursuant to Section 4(c) hereof. The parties acknowledge that
reimbursement of all items specified in Exhibit A, except for subsections (7)
and (8) thereof, are subject to the federal excise tax imposed under the
Commercial Transportation Tax. Time Share Lessee shall pay to Time Share Lessor
(for payment to the appropriate governmental agency) any Commercial
Transportation Tax applicable to flights of the Aircraft conducted hereunder.
Time Share Lessee shall indemnify Time Share Lessor for any claims related to
the Commercial Transportation Tax, except for the failure of such party to remit
taxes properly tendered by Time Share Lessee.
(c)    Time Share Lessee shall have the right to contest the validity or amount
of any tax required to be paid by Time Share Lessee hereunder by legal
proceedings promptly instituted and diligently conducted. Time Share Lessee
shall keep Time Share Lessor updated on the progress of any such contest and
Time Share Lessee will provide Time Share Lessor with a copy of all
correspondence and documentation related to the contest.


Aircraft Time Sharing Agreement (2 of 2)    2.    N3546

--------------------------------------------------------------------------------





5.    SCHEDULING AND CANCELLATIONS.
(a)    Time Share Lessee may from time to time request the use of the Aircraft
for a Time Sharing Flight by contacting Time Share Lessor’s scheduler (as
identified from time to time to Time Share Lessee by Time Share Lessor,
“Scheduler”). Scheduler shall advise Time Share Lessee as to whether or not the
Aircraft is available for Time Share Lessee’s use and schedule the Aircraft
accordingly. Such determination of availability and scheduling shall be made by
Scheduler, on behalf of Time Share Lessor, in Scheduler’s/Time Share Lessor’s
sole discretion.
(b)    In addition to proposed schedules and flight times, Time Share Lessee
shall provide the following information for each proposed flight at some time
prior to scheduled departure as required by Time Share Lessor or Time Share
Lessor’s flight crew:
(i)    proposed departure point;
(ii)    destination;
(iii)    date and time of flight;
(iv)    number of anticipated passengers;
(v)    nature and extent of luggage and/or cargo to be carried;
(vi)    date and time of return flight, if any; and
(vii)    any other information concerning the proposed flight that is pertinent
or required by Time Share Lessor or its flight crew.
(c)    Scheduler, on behalf of Time Share Lessor, shall arrange for flight crew,
landing permits, clearances and ground handling for all destinations and
coordinate the Aircraft’s movements to support Time Share Lessee’s travel
schedule.
(d)    Time Share Lessee shall notify Scheduler of any desired cancellation or
rescheduling of a Time Sharing Flight. Cancellation or rescheduling charges to
be paid by Time Share Lessee shall be limited to Time Sharing Costs incurred in
preparation for the cancelled or rescheduled Time Sharing Flight by Time Share
Lessor as of the time of such notification, including the return of the Aircraft
to its home base (as set forth in Section 27, below). Time Share Lessor shall
cause Scheduler to notify Time Share Lessee of any desired or required
cancellation by Time Share Lessor. Time Share Lessor shall not be liable to Time
Share Lessee for any damages or losses of Time Share Lessee, or any other party,
incurred in connection with the cancellation by Time Share Lessor of any Time
Sharing Flight. Time Share Lessor shall have sole and exclusive final authority
over the scheduling of the Aircraft; and the needs of Time Share Lessor for the
Aircraft shall take precedence over Time Share Lessee’s rights and Time Share
Lessor’s obligations under this Agreement. Time Share Lessor shall have no
obligation under this Agreement to arrange for or to provide air travel in the
event that the Aircraft is unavailable to satisfy Time Share Lessee’s requests
for flight time.


Aircraft Time Sharing Agreement (2 of 2)    3.    N3546

--------------------------------------------------------------------------------





6.    MAINTENANCE RESPONSIBILITY. Time Share Lessor, at its own cost and
expense, shall be responsible for all service, repair, inspection, maintenance
and overhaul to be done to the Aircraft during the term of this Agreement. Such
service, repair and maintenance shall take precedence over scheduling of the
Aircraft for Time Sharing Flights, unless such can be safely deferred in
accordance with applicable laws and regulations, as determined in Time Share
Lessor’s sole discretion, subject to the final authority of the pilot in command
(“Pilot-In-Command”) to not initiate or to terminate a Time Sharing Flight. Time
Share Lessor shall maintain all records, logs and other materials required by
the United States Department of Transportation or the FAA with respect to the
maintenance of the Aircraft.
7.    OPERATIONAL CONTROL. Time Share Lessor shall have complete and absolute
operational control of the Aircraft. “Operational Control” as defined in
14 C.F.R. Paragraph 1.1 and for the purpose of this Agreement, with respect to a
flight, means the exercise of authority over initiating, conducting or
terminating a flight, that shall include, without limitation, providing the
flight crew, selecting the Pilot-In-Command and all other physical and technical
operations of the Aircraft. The Pilot-In-Command shall determine the routing,
approve the payload and otherwise decide all matters relating to the safety of
each flight. No such action of the Pilot‑in‑Command shall create or support any
liability for loss, injury, damage or delay to Time Share Lessee or any other
party. The parties further agree that Time Share Lessor shall not be liable for
delay or failure to furnish the Aircraft and crew pursuant to this Agreement
when such failure is caused by government regulation or authority, mechanical
difficulty, war, civil commotion, strikes or labor disputes, weather conditions
or acts of God. Time Share Lessor shall employ or contract with others to
employ, pay for and provide to Time Share Lessee a qualified flight crew for
each flight undertaken under this Agreement.
8.    LEGAL TITLE TO THE AIRCRAFT. Legal title to the Aircraft shall remain in
Time Share Lessor at all times. Time Share Lessee undertakes, to the extent
permitted by applicable law, to do all such further acts, deeds, assurances or
things as may, in the reasonable opinion of Time Share Lessor, be necessary or
desirable in order to protect or preserve Time Share Lessor’s title to the
Aircraft. To the extent requested by Time Share Lessor, its successors or
assigns, Time Share Lessee shall take all action necessary to continue all
right, title and interest of Time Share Lessor, its successors or assigns in the
Aircraft under applicable law against any claims of Time Share Lessee and any
parties claiming by, through or under such Time Share Lessee.
9.    REPRESENTATIONS AND WARRANTIES OF TIME SHARE LESSOR. Time Share Lessor
hereby represents and warrants to Time Share Lessee as follows:
(a)    Time Share Lessor has the absolute and unrestricted right, power and
authority to enter into and perform its obligations under this Agreement, and
the execution and delivery of the Agreement by Time Share Lessor have been duly
authorized by all necessary action on the part of Time Share Lessor. The
Agreement constitutes a legal, valid and binding obligation of Time Share
Lessor, enforceable in accordance with its terms.
(b)    Time Share Lessor is a corporation duly organized, existing and in good
standing under the laws of the State of Oregon and has all necessary power and
authority under


Aircraft Time Sharing Agreement (2 of 2)    4.    N3546

--------------------------------------------------------------------------------





applicable corporate law and its organizational documents to own or lease its
properties and to carry on its business as presently conducted.
(c)    Time Share Lessor is a “citizen of the United States” as defined in
Section 40102(a)(15) of Title 49, United States Code.
(d)    Time Share Lessor is eligible for the benefits of the Applicable FAR.
TIME SHARE LESSOR DOES NOT MAKE ANY WARRANTY OR REPRESENTATION, EXPRESS OR
IMPLIED, AS TO THE DESIGN, OPERATION, OR CONDITION OF, OR AS TO THE QUALITY OF
THE AIRCRAFT. IN ADDITION, TIME SHARE LESSOR MAKES NO WARRANTY OF
MERCHANTABILITY OR FITNESS OF SUCH AIRCRAFT FOR ANY PARTICULAR PURPOSE OR ANY
OTHER WARRANTY OR REPRESENTATION WHATSOEVER. EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH HEREIN, IN NO EVENT SHALL TIME SHARE LESSOR BE LIABLE TO TIME SHARE LESSEE
OR ANY PARTY CLAIMING BY OR THROUGH TIME SHARE LESSEE FOR ANY INDIRECT, SPECIAL,
INCIDENTAL, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES, WHETHER FORESEEABLE OR
NOT, THAT ARE IN ANY WAY RELATED TO THIS AGREEMENT OR THE BREACH THEREOF, THE
USE OR INABILITY TO USE THE AIRCRAFT, DELAYS OR CANCELLATIONS OF TIME SHARING
FLIGHTS, AND/OR FROM ANY OTHER CAUSE WHATSOEVER IN REGARD TO THE AIRCRAFT.


10.    REPRESENTATIONS AND WARRANTIES OF TIME SHARE LESSEE. Time Share Lessee
hereby represents and warrants to Time Share Lessor as follows:
(a)    Time Share Lessee has the absolute and unrestricted right, power and
authority to enter into and perform its obligations under this Agreement, and
the execution and delivery of the Agreement by Time Share Lessee have been duly
authorized by all necessary action on the part of Time Share Lessee. The
Agreement constitutes a legal, valid and binding obligation of Time Share
Lessee, enforceable in accordance with its terms.
(b)    As of the Effective Date, Time Share Lessee is an individual resident of
the State of Oregon and has all necessary power and authority to lease property
and to carry on his business as presently conducted.
(c)    Time Share Lessee shall refrain from incurring any mechanics or other
lien in connection with inspection, preventive maintenance, maintenance or
storage of the Aircraft, whether permissible or impermissible under this
Agreement, nor shall there be any attempt by Time Share Lessee to convey,
mortgage, assign, lease or in any way alienate the Aircraft or create any kind
of lien or security interest involving the Aircraft or do anything or take any
action that might mature into such a lien.
(d)    Time Share Lessee is a “citizen of the United States” as defined in
Section 40102(a)(15) of Title 49, United States Code.


Aircraft Time Sharing Agreement (2 of 2)    5.    N3546

--------------------------------------------------------------------------------





11.    AIRCRAFT USE BY TIME SHARE LESSEE. It is understood and agreed by Time
Share Lessee that Time Share Lessee’s use of the Aircraft for each Time Sharing
Flight shall be for its own account and that Time Share Lessee is prohibited
from providing transportation of passengers or cargo for compensation or hire
under the FAR.
12.    INSURANCE. Time Share Lessor will maintain, or cause to be maintained and
in effect, at all times during the term of this Agreement, with insurers of
recognized responsibility, aircraft hull and liability insurance with respect to
the Aircraft in such amount and type usually carried by companies similarly
situated with Time Share Lessor, acting as an operator, and leasing and
operating similar aircraft, and covering such other risks as are customarily
insured against by such companies. Time Share Lessor agrees to name Time Share
Lessee as an additional insured under such policies during the duration of each
Time Sharing Flight.
13.    LIMITATION OF LIABILITY. Each party to this Agreement agrees to indemnify
and hold harmless the other party and its respective officers, directors,
partners, employees, shareholders and affiliates from any claim, damage, loss or
reasonable expense, including attorneys’ fees arising in the course of a Time
Sharing Flight that results from the gross negligence or willful misconduct of
the indemnifying party.
    EXCEPT AS OTHERWISE EXPRESSELY SET FORTH HEREIN, IN NO EVENT (OTHER THAN AS
SET FORTH IN THIS SECTION 13) SHALL EITHER PARTY BE LIABLE FOR OR HAVE ANY DUTY
FOR INDEMNIFICATION OR CONTRIBUTION TO THE OTHER PARTY FOR ANY CLAIMED INDIRECT,
SPECIAL, CONSEQUENTIAL OR PUNITIVE DAMAGES, OR FOR ANY DAMAGES CONSISTING OF
DAMAGES, LOSS OF PROFIT OR INSURANCE DEDUCTIBLE.
The provisions of this paragraph shall survive the termination or expiration of
this Agreement.
14.    TERMINATION.
(a)    Either party may terminate this Agreement at any time upon one (1) day
prior written notice to the other party.
(b)    This Agreement shall automatically terminate upon the occurrence of any
one of the following: (i) the total loss or deemed total loss of the Aircraft,
and (ii) the sale of the Aircraft.
15.    ASSIGNMENT. Neither party shall assign this Agreement or any rights
hereunder at any time without the other party’s prior written consent.
16.    AMENDMENTS AND WAIVERS. No term or provision of this Agreement may be
amended, modified, waived, discharged or terminated orally, but only by a
written instrument signed by the party against which enforcement of such
amendment, modification, waiver, discharge or termination is sought. No delay or
failure by either party to exercise any right under this Agreement shall
constitute a waiver of that or any other right hereunder and any waiver of the
terms hereof shall be effective only in the specific instance and for the
specific purpose given.


Aircraft Time Sharing Agreement (2 of 2)    6.    N3546

--------------------------------------------------------------------------------





17.    NOTICES. Unless otherwise expressly provided by law or herein, all
notices, instructions, demands and other communications hereunder shall be in
writing and shall be delivered personally or sent by registered or certified
mail, postage prepaid and return receipt requested, or sent by facsimile
transmission (the receipt of which shall be confirmed by the parties, either by
a confirming copy sent by air mail, postage prepaid, or some other manner that
confirms receipt of the facsimile) and the date of personal delivery of
facsimile transmission or five (5) business days after the date of mailing
(other than in the case of the mailing of a confirming copy of a facsimile
transmission), as the case may be, shall be the date of such notice, in each
case to the address of such party set forth on the signature page hereto (or at
such other address and/or facsimile number as Time Share Lessee shall have
furnished to Time Share Lessor in writing).
18.    ENTIRE AGREEMENT. This Agreement is the entire Agreement between the
parties. No agreements, representations or warranties other than those
specifically set forth herein shall be binding on either party unless in a
writing signed by both parties.
19.    GOVERNING LAW. This Agreement shall be construed in accordance with, and
governed by, the laws of the State of Oregon without regard to conflicts of law
principles.
20.    HEIRS AND SUCCESSORS. This Agreement and each of its provisions shall be
binding on and shall inure to the benefit of the respective heirs, devisees,
legatees, executors, administrators, trustees, successors and assigns of the
parties to this Agreement. Nothing contained in this Section 20 shall be
construed as a consent by such party to any assignment of this Agreement or any
interest therein by the other party.
21.    FURTHER ASSURANCES. Each party shall execute and deliver to the other
such further documents and take such further action as may be necessary to
effectuate the intent and purpose of this Agreement.
22.    CAPTIONS. The captions used in this Agreement are solely for convenience
of reference and do not form part of the Agreement.
23.    NO THIRD PARTY BENEFICIARY. No party, other than the parties expressly
named herein, is intended to be a beneficiary of any provision of this
Agreement.
24.    SEVERABILITY. If any term or provision of this Agreement or the
application thereof to any party or circumstances shall, to any extent, be
prohibited or unenforceable, the remainder of this Agreement, or the application
of such term or provision to parties or circumstances other than those as to
which it is held prohibited or unenforceable, shall not be affected thereby, and
each term and provision of this Agreement shall be valid and be enforced to the
fullest extent permitted by law.
25.    ATTORNEYS’ FEES. In the event that a dispute arises regarding this
Agreement, the prevailing party shall be entitled to its attorneys' fees and
expenses incurred in addition to any other relief to which it is entitled.


Aircraft Time Sharing Agreement (2 of 2)    7.    N3546

--------------------------------------------------------------------------------





26.    COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original,
and such counterparts together shall constitute and be one and the same
instrument.
27.    HOME BASE OF AIRCRAFT. The Aircraft is based at the Hillsboro airport in
Hillsboro, Oregon.
28.    TRUTH IN LEASING.
TIME SHARE LESSOR HAS REVIEWED THE AIRCRAFT’S MAINTENANCE RECORDS AND OPERATING
LOGS AND HAS FOUND THAT, DURING THE TWELVE (12) MONTHS PRECEDING THE EFFECTIVE
DATE, THE AIRCRAFT HAS BEEN MAINTAINED AND INSPECTED UNDER PART 91 OF THE
FEDERAL AVIATION REGULATIONS. TIME SHARE LESSOR CERTIFIES THAT THE AIRCRAFT WILL
BE MAINTAINED AND INSPECTED UNDER FAR PART 91 FOR OPERATIONS TO BE CONDUCTED
UNDER THIS AGREEMENT.
TIME SHARE LESSOR AND TIME SHARE LESSEE CERTIFY THAT TIME SHARE LESSOR AND NOT
TIME SHARE LESSEE IS RESPONSIBLE FOR OPERATIONAL CONTROL OF THE AIRCRAFT UNDER
THIS AGREEMENT DURING THE AGREEMENT TERM. TIME SHARE LESSOR FURTHER CERTIFIES
THAT TIME SHARE LESSOR UNDERSTANDS ITS RESPONSIBILITY FOR COMPLIANCE WITH
APPLICABLE FEDERAL AVIATION REGULATIONS.
TIME SHARE LESSOR AND TIME SHARE LESSEE UNDERSTAND THAT AN EXPLANATION OF
FACTORS BEARING ON OPERATIONAL CONTROL AND THE PERTINENT FEDERAL AVIATION
REGULATIONS CAN BE OBTAINED FROM THE NEAREST FAA FLIGHT STANDARDS DISTRICT
OFFICE.
TIME SHARE LESSOR AND TIME SHARE LESSEE CERTIFY AND AGREE THAT A TRUE COPY OF
THIS AGREEMENT SHALL BE CARRIED ON THE AIRCRAFT AT ALL TIMES DURING ANY TIME
SHARING FLIGHT, AND SHALL BE MADE AVAILABLE FOR INSPECTION UPON REQUEST BY AN
APPROPRIATELY IDENTIFIED REPRESENTATIVE OF THE FEDERAL AVIATION ADMINISTRATION.


[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]


Aircraft Time Sharing Agreement (2 of 2)    8.    N3546

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this AIRCRAFT TIME SHARING
AGREEMENT as of the day and year first above written.


 
 
 
TIME SHARE LESSOR:
 
TIME SHARE LESSEE:
NIKE, INC.
An Oregon Corporation
 
JOHN J. DONAHOE II
An Individual
By:________________________________
 
By:_________________________________
Printed Name:_______________________
 
 
Title:_______________________________
 
 
Address: One Bowerman Drive
 
Address: One Bowerman Drive
Beaverton, OR 97005-6453
 
Beaverton, OR 97005-6453
 
 
 
 
 
 





 





EXHIBIT A


TIME SHARING COSTS
(Actual Costs)


1.    Fuel, oil, lubricants and other additives.


2.    Travel expenses of the crew, including food, lodging and ground
transportation.


3.    Hangar and tie-down costs away from the Aircraft’s base of operation.


4.    Insurance obtained for the specific flight.


5.    Landing fees, airport taxes and similar assessments.


6.    Customs, foreign permit and similar fees directly related to the flight.


7.    In-flight food and beverages.


8.    Passenger ground transportation.


9.    Flight planning and weather contract services.


10.    A “time sharing charge” not to exceed the amount set forth in number 1
above.


Aircraft Time Sharing Agreement (2 of 2)    9.    N3546